856 F.2d 202
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.In re HAYES MICROCOMPUTER PRODUCTS, INC.
No. 88-1257.
United States Court of Appeals, Federal Circuit.
Aug. 30, 1988.

Before EDWARD S. SMITH, Circuit Judge, SKELTON, Senior Circuit Judge, and PAULINE NEWMAN, Circuit Judge.
SKELTON, Circuit Judge.


1
Hayes Microcomputer Products, Inc., appeals from the December 4, 1987, decision of the United States Patent and Trademark Office Trademark Trial and Appeal Board (board) which refused registration of applications nos. 472,926, 472,927, 472,928, and 510,199 to register SMARTMODEM 1200, SMARTMODEM 1200B, SMARTMODEM 300 and SMARTMODEM 2400 as trademarks for peripheral devices for computers, namely, modems.  The board refused registration of these marks under Section 2(e)(1) of the Trademark Act on the ground that the designations sought to be registered are generic or common descriptive designations for the goods involved.  We affirm on the basis of the board's opinion.